EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report HEALTHMED SERVICES LTD. (the "Company") on Form 10- K/A for the fiscal year ended December 31, 2009 , as filed with theSecurities and Exchange Commission on the date hereof (the "Report"), I, William Morland, Chief Executive Officer of the Company,certify,pursuantto 18 U.S.C.1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/William Morland Date: January 12, 2011 William Morland Chief Executive Officer
